  CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
 I. CIR./DIST./ DIV. CODE  2. PERSON REPRESENTED                                                                                                       VOUCHER NUMBER
                                                 WANDA SOEL
 3. MAG. DKT,/DEF. NUMBER                                    4. DIST. DKT/DEF. NUMBER                            5. APPEALS DKT/DEF. NUMBER                                        6. OTHER DKT NUMBER
                                                             2:18-CR-717
 7. IN CASE/MATTER OF (Case Naing)        8. PAYMENT CATEGORY                                  9. TYPE PERSON REPRESENTED                         10. REPRESENTATION TYPE
                                                             I Felony
                                                                    El Petty Offense                Adult Defendant           El  Appellant            (See instructions)
                                          El Misdemeanor
   USA V Wanda Soel                                                 El Other                   El   Juvenile Defendant        El  Appellee
                                                                                                                                                                                   cc
                   .                      El Appeal                                            El   Other
 I I OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) if more than oi,e offetise, list (up toJur’ej major oifettses charged, according to
                                                                                                                                              sei’erity of offense.
      18:2113(a) and 2 Bank Robbery; 18:1951(a) and 2 Hobbs Act Robbery
 12. ATTORNEY’S NAME (11,0 Name, Mi., Last Name, including any stffi.s),                                         13. COURT ORDER
     AND MAILING ADDRESS
                                                                                                                  El 0 Appointing Counsel                                      El C         Co-Counsel

     THOMAS AMBROSO                                                                                               El F     Subs         For Federal Defender                   El R         Subs For Retained Attorney
                                                                                                                      P    Subs For Panel Attorney                             El Y         Slandby Counsel
     750 VALLEY BROOK AVENUE
     LYNDHURST, NJ 07071                                                                                                            N
                                                                                                                                    ‘
                                                                                                                                              Kathleen M. Theurer
                                                                                                                                    Dates     /I4/201 7-1/31/2019
                                                                   \ O2Z                                               Because tlte above-n ned ersott represetited has testified tinder oatlt or s otherwtse
           Telepltotie Number:                                ‘1
                                                                   )  ‘‘-
                                                                                                                 satisBed titis Court that he or s e (I) is financially unable to employ costts     d (2) does
                                                                                                                 ttoi wish to waive coun      au   , cause the inter      o    lice so require It attorney whose
 14. NAME AND MAILING ADDRESS OF LAW FIRM ‘Only proi’ide per i,ustrucitons)                                      tiarne appears tit      1 is poit ed repre it this pe
                                                                                                                                      t                                            in this ca    R               ,


                                                                                                                                ‘




                                                                                                                                            Sittire       o     resi                    B Order of the Court


                                                                                                                                           ate o       rder                           Nuttc Pro Tuitic Date
                                                                                                C
                                                                                                                                    pa                        oereotti the person epresetuted for this seisice at tone
                                                                                                                appoinirnettt               El     YES
                             s   CLAIM FOR SERVICES AND EXPENSES°                                                                                                       FOR COIJRT USE ONLY
                                                                                                                          TOTAL                        MATH/TECH.                   MATH/TECH.
            CATEGORIES (Atuaclt tteutitzait Ott ofserwces with dates,i    ,                    HOURS                                                                                                                 ADDITIONAL
                                                                                                                         AMOUNT                         ADJUSTED                     ADJUSTED
                                                                                              CLAIMED                                                                                                                  REVIEW
                                                                                                                         CLAIMED                         HOURS                       AMOUNT
            a. Arraignunetut attdior Plea                                                                                                                                                   U.UU
            b BatI and Detention Hearings                                                                                               °‘                                                      .   .    0,00
            c. Motion Hearings                                                                                                          0.00                                        -   -                0.00
            d. Trial                                                                                                                    p_pp                                                             0 00
      S
      C
            e. Sentencing Hearitugs                                                                                                     0,00                                                             0.00
     ci
      C
            f. Revocation Hearings                                                                                                      000                                                              P.OP
                                                                                                                                                                                                -E
            p. Appeals Court                                                                                                            0.00                                                        .-


            It. Other Specifr out additiottal slteets.)                                                                                 000                                    .            .            000
            (RATE PER HOUR = S                                       TOTAI.S:                           0.po                    flflfl                                 000                               000
16.         a. Interviesvs and Conferences                                                                                              Gut)                                                             U_ut)
            b. Obtaintttg atid reviewing records                                                                                        000                                                              POP
      S
      C     c. Legal research and brief writIng
     ci
      C
            d. Travel time                                                                                                              0.00                                                             0.00
      Se. Investigative and other work (Specify ott additional s/icers)                                                                 0,00                                                             0.00
     C
       (RATE PER HOUR=S                                      TOTALS:                                    0.00                            0.00                           0.00                              0.00
I?.        Travel Expenses s)odgtttg. parking, meals, mileage, etc.)
IS         Oilier Expenses (tither thaut expert, transcripi.m. etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                                    0.00                                                             0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                    20. APPOINTMENT TERMINATION DATE                                                   21. CASE DISPOSITION
                                                                                                                     IF OTHER THAN CASE COMPLETION
          FROM:                                                TO:
22. CLAIM STATUS                          U Fiital Payment               U ltiieritts Payttiettt Nuunber                                        U Supplemental Payment
          Have you previously applied to the court for cotnpensatioit atidlor reimbarseittent for this        U YES        U NO             Ifyes. svere you paid?        U YES        0 NO
          Other tItan frotti the Court, have you, or to your kttowledge has attyoite else, receised payittent (compeit.catioit or anytlung of t’a/ite
                                                                                                                                                      frotti atiy other source itt conitection svith this
          represemitatioti? U YES          U NO            If yes, give details ott additioital sheets.
          I swear or affiritt the truth or correctness of the above statentents.
          Signaisre of Attorney
                                                                                                                                                                 Date
                                                      =
                                                                   APPROVED FOR PAYMENT                           —    COURT USE ONLY
23. IN COURT COMP.                           24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                     26. OTHER EXPENSES                                  27. TOTAl. AMT. APPR./CERT.
                                                                                                                                                                              $0.00
28. SIGNATUREOFTHEPRESIDINGJUDGE                                                                                          DATE                                                28a. JUDGECODE

29. IN COURT COMP.                           30. OUT OF COURT COMP.               31. TRAVEL EXPENSES                     32. OTHER EXPENSES                                  33. TOTAL AMT. APPROVED
                                                                                                                                                                              $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Parment approt’ed                                            DATE                                                34a..IUDGE CODE
    at e.vce.cs of the satmitoiy lit resitold at,tottni.
